DETAILED ACTION
Claims status
In response to the application filed on 12/21/2020, claims 1-23 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16, 18, and 21-23 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sung et al. (US 2011/0075621 A1).
Regarding claim 1; Sung discloses a method comprising: 
determining a change corresponding to system information occurring (See Fig. 17: monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107]) after a first modification period boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]); and 
transmitting information in downlink control information that indicates the change corresponding to the system information (See Fig. 17: A BS transmits a message for reporting a change of the system information through the downlink control channel. The system information change notification may be an identity for indicating the change of the system information, and may be referred to as a system information change radio network temporary identity (RNTI). The downlink control channel may be a physical downlink control channel (PDCCH). The BS can periodically transmit the identity for indicating the change of the system information in a repetitive manner through the PDCCH. ¶. [0107]), wherein the downlink information is transmitted before a second modification period boundary (See Fig. 17: The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH. Note: The step of monitoring the DL control channel after receiving the SI modification by the UE can be analyzed as a second modification period; ¶. [0108]), and the change comprises a modification to a system information block (See Fig. 17: ¶. [0107-0108]), a time between the first modification period boundary and the second modification period boundary comprises a second modification period, the second period occurs after a first modification period and before a third modification period, and the second modification period comprises the change corresponding to the system information that is to be obtained by the user equipment prior to the third modification period. (See Fig. 19 as shown in below: A system information change notification occurred between the twos of change notifications. Under the BRI, any of the System information change notifications could be analyzed as the second modification period. See ¶. [0122]).

    PNG
    media_image1.png
    356
    547
    media_image1.png
    Greyscale


Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; SUNG discloses the method wherein the downlink information is at least part of a short message (See Fig. 17 and ¶. [0107]).

Regarding claim 3; SUNG discloses the method wherein the downlink information indicates whether the master information block has been modified since the first modification period boundary (See Fig. 10; ¶. [0063]).

Regarding claim 4; SUNG discloses the method wherein the downlink information comprises a 1-bit indicator that indicates whether the master information block has been modified since the first modification period boundary (See table 3 and ¶. [0082] Dynamic SI Start time of dynamic SI SI-x update indicator SI-p Tp 1 bit SI-q Tq 1 bit SI-r Tr 1 bit).

Regarding claim 5; SUNG discloses the method wherein the downlink information indicates whether the system information block has been modified since the first modification period boundary (See Fig. 10:  The update indicator indicates whether the dynamic system information is modified. For example, the UE can use the update indicator to determine whether previously obtained system information is effective information until the UE returns to a cell coverage after moving out of the cell coverage. ¶. [0066]).

SUNG discloses the method wherein the downlink information comprises a 1-bit indicator that indicates whether the system information block has been modified since the first modification period boundary (See ¶. [0083] for he SI-x update indicator uses 1 bit to indicate an update state of corresponding dynamic system information.)

Regarding claim 7; SUNG discloses the method wherein the downlink information indicates whether the scheduling information has been modified since the first modification period boundary ((See Fig. 10:  The update indicator indicates whether the dynamic system information is modified. For example, the UE can use the update indicator to determine whether previously obtained system information is effective information until the UE returns to a cell coverage after moving out of the cell coverage. ¶. [0066] and 0083]).

Regarding claim 8; SUNG discloses the method wherein the downlink information comprises a 1-bit indicator that indicates whether the scheduling information has been modified since the first modification period boundary (See ¶. [0082-0083] for he SI-x update indicator uses 1 bit to indicate an update state of corresponding dynamic system information.)

Regarding claim 9; SUNG discloses the method wherein the scheduling information is part of the system information block (See Fig. 17: ¶. [0111]).

Regarding claim 10; SUNG discloses the method wherein the downlink information indicates whether the system information block or a system information message is to be modified (See Fig. 17: ¶. [0107-0108]) .

Regarding claim 11; SUNG discloses the method wherein the downlink information indicates a value tag corresponding to the system information block or a system information message (See Fig. 10: An identifier for indicating a presence/absence of system information is referred to as a system information identifier. Upon detecting the system information identifier on the PDCCH, the UE receives the dynamic system information through a PDSCH. ¶. [0073]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 12; SUNG discloses the method wherein the downlink information indicates which system information block is updated or which system information message is updated (See Fig. 10-14: ¶. [0009]).

Regarding claim 13; SUNG discloses the method wherein the downlink information comprises a bitmap, and each bit of the bitmap corresponds to a system information block that is updated or a system information message that is updated. (See Figs. 10-17: The SI-x update indicator uses 1 bit to indicate an update state of corresponding dynamic system information. Only for dynamic system information of which update state is indicated by the SI-x update indicator, the UE can receive the dynamic system information from a start time to an end time of the dynamic system information. ¶. [0083], and ¶. [0107-0108]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

SUNG discloses the method wherein the downlink information indicates part of the master information block used for acquiring the system information block (See Fig. 10; ¶. [0063]).

Regarding claim 15; SUNG discloses the method wherein the downlink information comprises a physical downlink control channel configuration. (See Fig. 17; ¶. [0107]).

Regarding claim 16; SUNG discloses the method wherein the downlink information indicates: whether the system information block has been modified since the first modification period boundary; whether the scheduling information has been modified since the first modification period boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]). [Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 18; SUNG discloses the method wherein the downlink information comprises an immediate change indicator (See Figs. 17-19; The system information may be arbitrarily changed/updated periodically or when necessary. However, since the UE cannot know 

Regarding claim 20; SUNG discloses the method wherein the downlink information comprises a barred cell indicator, an intra frequency reselection indicator, or a combination thereof.


See Figs. 10 and 17) comprising: a processor that determines a change corresponding to system information occurring (See Fig. 17: monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107]) after a first modification period boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]); and
a transmitter that transmits downlink control information comprising an indication of the change corresponding to the system information (See Fig. 17: A BS transmits a message for reporting a change of the system information through the downlink control channel. The system information change notification may be an identity for indicating the change of the system information, and may be referred to as a system information change radio network temporary identity (RNTI). The downlink control channel may be a physical downlink control channel (PDCCH). The BS can periodically transmit the identity for indicating the change of the system information in a repetitive manner through the PDCCH. ¶. [0107]), wherein the downlink information is transmitted before a second modification period boundary (See Fig. 17: The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH. Note: The step of monitoring the DL control channel after receiving the SI modification by the UE can be analyzed as a second modification period; ¶. [0108]), and the change comprises a modification to a system See Fig. 17: ¶. [0107-0108]), a time between the first modification period boundary and the second modification period boundary comprises a second modification period, the second period occurs after a first modification period and before a third modification period, and the second modification period comprises the change corresponding to the system information that is to be obtained by the user equipment prior to the third modification period. (See Fig. 19 as shown in below: A system information change notification occurred between the twos of change notifications. Under the BRI, any of the System information change notifications could be analyzed as the second modification period. See ¶. [0122]).

    PNG
    media_image1.png
    356
    547
    media_image1.png
    Greyscale

[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].


SUNG discloses a method comprising: 
receiving information in downlink control information that indicates a change corresponding to system information (See Fig. 17: receiving and monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107]), wherein the change corresponding to the system information occurs after a first modification period boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]), the downlink information is received before a second modification period boundary (See Fig. 17: The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH. Note: The step of monitoring the DL control channel after receiving the SI modification by the UE can be analyzed as a second modification period; ¶. [0108]); and 
the change comprises a modification to a system information block (See Fig. 17: A BS transmits a message for reporting a change of the system information through the downlink control channel. The system information change notification may be an identity for indicating the change of the system information, and may be referred to as a system information change radio network temporary identity (RNTI). The downlink control channel may be a physical downlink control channel (PDCCH). The BS can periodically transmit the identity for indicating the change of the system information in a repetitive manner through the PDCCH. ¶. [0107]), a time between the first modification period boundary and the second modification period boundary comprises a second modification period, the second period occurs after a first modification period and before a third modification period, and the second modification period comprises the change corresponding to the system information that is to be obtained by the user equipment prior to the third modification period. (See Fig. 19 as shown in below: A system information change notification occurred between the twos of change notifications. Under the BRI, any of the System information change notifications could be analyzed as the second modification period. See ¶. [0122]).

Regarding claim 23; SUNG discloses an apparatus comprising: 
a receiver that receives information in downlink control information that indicates a change corresponding to system information (See Fig. 17: receiving and monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107]), wherein the change corresponding to the system information occurs after a first modification period boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]), the downlink information is received before a second modification period boundary (See Fig. 17: The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH. Note: The step of monitoring the DL control channel after receiving the SI modification by the UE can be analyzed as a second modification period; ¶. [0108]); and
the change comprises a modification to a system information block (See Fig. 17: A BS transmits a message for reporting a change of the system information through the downlink control channel. The system information change notification may be an identity for indicating the change of the system information, and may be referred to as a system information change radio network temporary identity (RNTI). The downlink control channel may be a physical downlink control channel (PDCCH). The BS can periodically transmit the identity for indicating the change of the system information in a repetitive manner through the PDCCH. ¶. [0107]), a time between the first modification period boundary and the second modification period boundary comprises a second modification period, the second period occurs after a first modification period and before a third modification period, and the second modification period comprises the change corresponding to the system information that is to be obtained by the user equipment prior to the third modification period. (See Fig. 19 as shown in below: A system information change notification occurred between the twos of change notifications. Under the BRI, any of the System information change notifications could be analyzed as the second modification period. See ¶. [0122]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2011/0075621 A1) in view of Sadeghi et al. (US 2014/0086173 A1).
Regarding claim 20; SUNG discloses the method wherein the downlink information of the change to the system information (See Fig. 17: monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107])
SUNG doesn’t discloses the method wherein using a barred cell indicator for cell reselection.
However, SADEGHI discloses the method wherein using a barred cell indicator for cell reselection (See Figs. 5-6: a WTRU 102 performing MIB acquisition according to conventional procedures may fail to acquire the MIB, and may consider the cell as barred, and, for example, re-select to a different cell (e.g., intra-frequency); and (ii) an NCT-capable WTRU may attempt to acquire the MIB according to the procedure for conventional carriers; ¶. [0331]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide he method wherein using a barred cell SADEGHI to have incorporated in the system of SUNG, so that it would provide to improve single carrier LTE data rates using, among other solutions, bandwidth extensions also referred to as carrier aggregation (CA). (¶. [0010]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
In response to the amendment as filed on 12/21/2020, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-23 have been considered but they are not persuasive.
Arguments:
Applicant argued that the cited references fail to teach “the second modification period comprises the change corresponding to the system information that is to be obtained by the user equipment prior to the third modification period” as amended in the claim 1.
Response:
Examiner respectfully disagrees because Sung teaches the method of transmitting of scheduling system information and dynamic system information through a PDSCH. The scheduling system information is most frequently transmitted in a repetitive manner among a plurality of pieces of system information. That is, the scheduling system information is more frequently transmitted than the dynamic system information. One or more pieces of dynamic system information can be transmitted within a system information repetition period. Within the same system information repetition period, dynamic system information including the same system information parameter is transmitted. An update indicator indicating an update of system information at a current system information repetition period can be transmitted using the scheduling system information. Old system information, that is dynamic system information before update, is transmitted in a system information repetition period in which the update indicator is transmitted. Updated system information, that is dynamic system information after update, is transmitted in a next system information repetition period. See figure 19 and ¶. [0122].


    PNG
    media_image1.png
    356
    547
    media_image1.png
    Greyscale

As illustrated in figure 19, the shaded regions are the system information change notification for indicating the change of the system information, and also can be referred to as RNTI system information change. Those of ordinary skilled in the art would have simply analyzed that any one of the system information change notification is transmitted between each time period in a periodic manner. Therefore, Sung teaches the second modification period comprises the change corresponding to the system information that is to be obtained by the user equipment prior to the third modification period”.
In view of the above reasoning, Sung teaches each and every limitation of the claimed elements. As a consequence, the combined teaching Sung and Sadeghi also renders the rest of the dependent claims. Accordingly, for the reasons set forth above, Examiner believes that all the rejections shall still be maintained. 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416